Citation Nr: 1109053	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to December 1967 and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a travel board hearing held at the RO.  A transcript of the hearing is of record.  

In the decision below, the Board reopens the claim of entitlement to service connection for a back disability.  The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied entitlement to service connection for back problems.  The Veteran submitted a timely notice of disagreement and substantive appeal.

2.  In September 2006, the Veteran withdrew his appeal for service connection for a back injury.  The Veteran did not submit another timely substantive appeal, and the February 2006 rating decision became final.

3.  A claim to reopen was received in September 2007.

4.  The evidence received since the prior final denial is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for a back disability.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in September 2007 advised the Veteran that the claim for service connection for spondylolisthesis had previously been denied and defined "new and material evidence."  This letter further indicated that the claim was denied because there was no evidence that the condition was aggravated in service.  The RO advised the Veteran that new evidence should pertain to this fact.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  Furthermore, in this decision, the Board reopens the claim for service connection for a back disability.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  Kent, 20 Vet. App. at 1.

Concerning the other requirements, the duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2007 that fully addressed all notice elements.  Additionally, the Board notes that the claim is being remanded for further development.  As such, any deficiency in notice can be addressed upon remand.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence 

The Veteran seeks service connection for a back disability.  A claim for service connection for back problems was previously considered and denied by the RO in February 2006.  The Veteran submitted a notice of disagreement in March 2006 and a substantive appeal in June 2006.  In September 2006, the Veteran submitted a written request to withdraw his appeal. 

VA regulations provide that withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely if the appeal withdrawn have never been filed.  38 C.F.R. § 20.204(c) (2010).  The Veteran did not submit a timely notice of disagreement after the withdrawal of his claim, and the February 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  As such, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. 
The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."   Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The claim for service connection for back problems was denied because the RO determined that the condition existed prior to service and was not aggravated during service.  

At the time of the February 2006 rating decision that denied service connection for back problems, the evidence of record included service treatment records, outpatient treatment records from the North Texas VA Health Care System, treatment records from Dr. J.F. and a report from Denton Hearing Health Care.  

Subsequently, the Veteran submitted additional private treatment records.  The Veteran also presented testimony at a Board hearing.

The evidence submitted subsequent to the February 2006 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material. The claim for service connection for back problems was denied because the RO determined that the condition existed prior to service and was not aggravated during service.  

The Veteran testified that his back was aggravated in service by carrying equipment and performing drills.  Records from Weatherford Regional Medical Center, dated in 2007, reflect findings of significant disc space narrowing at L5-S1.  These records show that the Veteran underwent L5-S1 laminectomy in December 2007.  Reports from Total Care Chiropractic reflect treatment of lower back pain.  A medical opinion received in June 2006 noted that marching or standing for military duty can aggravate symptoms of spondylolisthesis.  This opinion indicates that the Veteran's back disability could have been aggravated in service.  This evidence is material, as it relates to the basis of the prior denial of the service connection claim.  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, this would therefore relate to the unestablished elements of an inservice incurrence and a nexus to service which are necessary to substantiate the Veteran's claim.

The additional evidence received since the February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a back disability is reopened.




ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

Having reopened the claim concerning service connection for a back disability, the Board finds that further development is necessary.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service treatment records indicate that no back disability was noted upon enlistment in the Naval Reserves in January 1967.  A November 1967 medical board report noted a diagnosis of spondylolisthesis, existing prior to enlistment.  Medical records reflect current treatment for L3-4 spondylolisthesis with spinal stenosis.  In addition, the Veteran has submitted medical evidence of aggravation.  Accordingly, under McLendon, a VA examination is required.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his back disability.  The claims file should be made available to the examiner for review.  All indicated tests should be conducted.  

The examiner should identify any back disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that

(a) any diagnosed back disability is related to an event, injury or disease in service, including service duties such as marching and carrying equipment. 

(b) if a back disability preexisted service, opine whether it increased in severity therein beyond its natural progress.  The examiner should provide a detailed rationale for the opinions expressed.

2.  When the requested development has been completed, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board.  







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


